Citation Nr: 1425791	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Board remanded the Veteran's appeal for further evidentiary development.  The Board's June 2012 remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.


FINDING OF FACT

The most probative evidence reflects that the Veteran does not have a low back disability and that a low back disability was not present at any point during the claims period.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An April 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and of the disability evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including the Veteran's VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

As a result of the Board's June 2012 remand, the Veteran was provided a VA examination in connection with her claim in July 2012.  The July 2012 VA examination report are adequate for the purposes of adjudicating the Veteran's claim.  Specifically, this report reflects findings and an opinion that are consistent with the other evidence of record following an examination and interview of the Veteran as well as a review of the complete record.  The offered opinion is accompanied by a complete rationale.  As such, the Board concludes that the July 2012 VA examination report is adequate, and, to that extent, the Board's June 2012 remand directive has been substantially completed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).
The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that she has a current low back disability resulting from an in-service injury incurred in 1998 when a Gama Goat in which she was riding that went over a bump, sending her several feet into the air and landing on her back.  However, in consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability, and thus, service connection is not warranted.  

The Veteran's service treatment records include a December 1998 Report of Medical Assessment which are consistent with her assertions of incurrence of an in-service low back injury, although the remainder of her service treatment records, to include her separation examination, do not reflect complaints of or treatment for sequelae to this injury.  However, despite this evidence of an in-service low back injury, the most probative evidence reflects that a diagnosis of a low back disability has not been rendered at any time during the appeal period.  In the absence of proof of a disability resulting from the shoulder injury there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because participated in combat while on active duty is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  

Service connection is warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As discussed in the June 2012 remand, an October 2002 private X-ray report x-rays of the lumbar spine reveal narrowing of the L4/5 intervertebral disc space posteriorly of a moderate degree and mild narrowing of the L3/4 intervertebral disc space posteriorly, and chiropractic treatment records since 2006 show back pain and decreased range of motion in the thoracic spine.  However, after a review of the complete record, to include the October 2002 private X-ray report and the Veteran's chiropractic records, the VA examiner concludes that, despite the Veteran's frequent and persistent reports of low back pain, there was no pathology relating to the low back by which to render a diagnosed disability.  This finding is consistent with the United States Court of Appeals for Veteran's Claims' (the Court's) holding that pain alone without clinically observable pathology does not meet the current disability threshold criteria for VA compensation purposes.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F .3d 1356 (Fed. Cir. 2001).  The Board finds the VA examiner's opinion to be probative concerning this issue, as it is accompanied by a complete medical rationale citing to specific examples from the record.  

The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, there is no evidence that the Veteran has been diagnosed with a low back disability underlying her complaints of pain at any time since her service, to include contemporaneous with her filing of the present appeal.  

The Veteran is competent to testify to those things that come to her through her senses, such as experiencing low back pain, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and her account thereof is competent and credible.  However, unlike the VA medical professional who conducted the July 2012 VA examination, the Veteran, as a lay person, does not have the requisite training and/or education to competently or credibly state that her low back pain is attributable to any certain diagnosable disability.  To the extent that she has asserted such, the Board concludes that the July 2012 VA examiner's opinion addressing this matter is more probative based on the latter's medical expertise.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As outlined above, the most probative evidence reflects that a low back disability has not been diagnosed at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a low back disability, and thus, her claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49



ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


